UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 6, 2012 (March 6, 2012) NTS, INC. (formerly Xfone, Inc.) (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Commission File No. 001-32521 11-3618510 (I.R.S. Employer Identification Number) 5307 W. Loop 289 Lubbock, Texas79414 (Address of principal executive offices) (Zip Code) 806-771-5212 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Guy Nissenson Employment and Severance Agreement On March 6, 2012, pursuant to the approval of NTS, Inc.’s (the “Company” or “NTSI”) Board of Directors (the “Board”), following the recommendation of NTSI’s Compensation Committee and Audit Committee, NTSI and its wholly-owned subsidiary, NTS Communications, Inc. (“NTSC”), entered into an Employment and Severance Agreement (the “Agreement”) with Guy Nissenson, NTSI's President, CEO, director and significant shareholder.The Agreement provides that Mr. Nissenson shall serve as the President and CEO of NTSI, and as the Chairman and CEO of NTSC. The Agreement supersedes Mr. Nissenson’s previously disclosed agreements with the Company: (i) Employment Agreement, dated June 30, 2010 (the “Employment Agreement”); (ii) Consulting Agreement, dated March 28, 2007, as amended on June 30, 2010 (the “Consulting Agreement”); and (iii) Severance Agreement, dated September 20, 2010 (the “Severance Agreement”). The Agreement was entered into primarily to provide for relocation benefits for Mr. Nissenson in his relocation from Israel to Texas.The Agreement is on substantially similar terms as previously disclosed in the Employment Agreement, Consulting Agreement and Severance Agreement. The initial term of the Agreement is 5 years, beginning on April 1, 2012.The term shall be automatically renewed for additional terms of 3 years for as long as the Agreement is in effect. The foregoing summary of the Agreement is qualified in its entirety by reference to the definitive Agreement, a copy of which is attached as Exhibit 10.148. Mr. Nissenson has waived any rights to bonus payments pursuant to the Consulting Agreement for the fiscal year ended December 31, 2011. Resignation of ItzhakAlmog Effective March 12, 2012, ItzhakAlmog, an independent director, resigned as member and Chairman of the Board and member and Chairman of the Audit Committee and Nominating Committee of the Company. Mr. Almog announced his retirement for personal reasons and his resignation is not a result of any disagreement on any matter relating to the Company's operations, policies or practices.
